Name: Commission Regulation (EC) No 3429/93 of 13 December 1993 correcting Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89
 Type: Regulation
 Subject Matter: agricultural policy;  Europe; NA;  politics and public safety;  information and information processing;  animal product
 Date Published: nan

 No L 312/22 Official Journal of the European Communities 15. 12. 93 COMMISSION REGULATION (EC) No 3429/53 of 13 December 1993 correcting Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 Community ; whereas the necessary corrections should therefore be made to the German text of the Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Articles 4b(8), 4c(4), 4d(6) and (8), 4e(l ) and (5), 4f(4), 4g(5), 4h(2), 4i(4) and 4k(2) thereof, Whereas the German text of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down the detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 (3), as last amended by Regulation (EEC) No 1909/93 (4), differs substantially in a number of points from the texts in the other official languages of the HAS ADOPTED THIS REGULATION : Article 1 'Concerns only the German text.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 18 , 27. 1 . 1993, p. 1 . (3) OJ No L 391 , 31 . 12. 1992, p . 20 . (4) OJ No L 173, 16 . 7 . 1993, p. 11 .